DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, of U.S. Patent No. 11,017,659. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 11, of U.S. Patent No. 11,017,659 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, of U.S. Patent No. 10,665,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 11, of U.S. Patent No. 10,665,089 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, of U.S. Patent No. 10,332,386. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 11, of U.S. Patent No. 10,332,386 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, of U.S. Patent No. 9,224,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 11, of U.S. Patent No. 9,224,285 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19-20, of U.S. Patent No. 9,013,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 19-20, of U.S. Patent No. 9,013,294 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, of U.S. Patent No. 9,646,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 11, of U.S. Patent No. 9,646,486 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 15, of U.S. Patent No. 9,978,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 9, 15, of U.S. Patent No. 9,978,255 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hutz (US 8,786,425) in view of Pinhas et al. (US 2007/0118054).
     Regarding claims 2, 12, Hutz discloses method comprising: detecting an event at a property monitored by a monitoring system (col. 1, lines 58-67; col. 2, lines 1-33); based on detecting the event (col. 2, lines 34-54): comprises reporting, to a central monitoring service that dispatches emergency services in response to events (col. 3, lines 37-44). Claim 12, at least one processor (controller 112 in fig. 2); and at least one computer-readable storage medium coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations (fig. 2; col. 6, lines 23-64).
   Hutz discloses all the limitations set forth above but fails to explicitly disclose determining an alarm probability score that indicates a likelihood of the event being an emergency situation; and handling the event based on the determined alarm probability score, wherein handling the alarm event based on the determined alarm probability score, the event with an indication of the determined alarm probability score.
  However, Pinhas discloses determining an alarm probability score that indicates a likelihood of the event being an emergency situation (page 21, [0293]); and handling the event based on the determined alarm probability score (page 21, [0293]), wherein handling the alarm event based on the determined alarm probability score (page 21, [0293]), the event with an indication of the determined alarm probability score (page 21, [0293]).
    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Pinhas within the system of Hutz in order to alert the monitoring service of the security breach thereby maximizing the safety of the system.
 Regarding claims 3, 13; Hutz discloses  wherein determining the alarm probability score that indicates a likelihood of the event being an emergency situation comprises: reporting, to a user device associated with the property monitored by the monitoring system, the event with a request to verify whether the event relates to an emergency situation; receiving, from the user device associated with the property monitored by the monitoring system, feedback related to verification of whether the event relates to an emergency situation; and determining the alarm probability score that indicates a likelihood of the event being an emergency situation based on the received feedback (col. 3, lines 27-49).
 Regarding claims 4, 14, Hutz discloses wherein reporting, to the user device associated with the property monitored by the monitoring system, the event with the request to verify whether the event relates to an emergency situation comprises: accessing image data of an area of the property associated with the event; and providing, to the user device associated with the property monitored by the monitoring system, the accessed image data with the request to verify whether the event relates to an emergency situation (col. 7, lines 15-61)..
 Regarding claims 5, 15,  Hutz and Pinhas disclose all the limitations set forth in claim 2 and Pinhas further discloses accessing contemporaneous sensor data collected by the monitoring system, the contemporaneous sensor data being sensor data captured within a threshold period of time before or after the event, wherein determining the alarm probability score that indicates a likelihood of the event being an emergency situation comprises determining the alarm probability score that indicates a likelihood of the event being an emergency situation based on the accessed contemporaneous sensor data (page 21, [0293]).
 Regarding claims 6, 16, Hutz and Pinhas disclose all the limitations set forth in claim 1 and Pinhas further discloses accessing historical sensor data collected by the monitoring system, the historical sensor data having been captured by the monitoring system during one or more past time periods that are similar to a time frame of the event, wherein determining the alarm probability score that indicates a likelihood of the event being an emergency situation comprises determining the alarm probability score that indicates a likelihood of the event being an emergency situation based on the accessed historical sensor data (page 21, [0293]).

 Regarding claims 7, 17, Hutz and Pinhas disclose all the limitations set forth in claim 2 and Pinhas further discloses accessing weather data that describes weather conditions at the property monitored by the monitoring system at a time associated with the event, wherein determining the alarm probability score that indicates a likelihood of the event being an emergency situation comprises determining the alarm probability score that indicates a likelihood of the event being an emergency situation based on the accessed weather data (page 21, [0293]).

 Regarding claims 8, 18, Hutz and Pinhas disclose all the limitations set forth in claim 2 and Pinhas further discloses accessing crime data that describes crime activity in a region of the property monitored by the monitoring system, wherein determining the alarm probability score that indicates a likelihood of the event being an emergency situation comprises determining the alarm probability score that indicates a likelihood of the event being an emergency situation based on the accessed crime data (page 21, [0293]).
 Regarding claims 9, 19, Hutz and Pinhas disclose all the limitations set forth in claim 2 and Pinhas further discloses wherein handling the alarm event based on the determined alarm probability score comprises: comparing the determined alarm probability score to a threshold; and handling reporting of the event based on the comparison of the determined alarm probability score to the threshold (page 21, [0293]).
 Regarding claims 10, 20,  Hutz and Pinhas disclose all the limitations set forth in claim 2 and Pinhas further discloses wherein handling the event based on the determined alarm probability score comprises: assigning a priority to the event based on the determined alarm probability score; and
handling the event based on the priority assigned to the event (page 21, [0293]).
 Regarding claims 11, 21,  Hutz and Pinhas disclose all the limitations set forth in claim 2 and Pinhas further discloses wherein assigning the priority to the event based on the determined alarm probability score comprises assigning a priority to the event as one of a low priority, a medium priority, or a high priority (page 21, [0293]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lynn et al. (US 2009/0281838) discloses medical failure pattern search engine.
Shan et al. (US 2005/0096866) discloses techniques for monitoring a data stream.
Adams (US 2006/0267780) discloses occupant monitoring systems.
Theobald et al. (US 2006/0229822) discloses system, method, and software for automated detection of predictive events.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
November 9, 2022

                                                                                   /DANIEL PREVIL/                                                                                   Primary Examiner, Art Unit 2684